In a paternity proceeding, the appeal, by permission of this court, is from an order of the Family Court, Dutchess County, dated December 15, 1970, which denied his motion to examine petitioner before trial. Order reversed, without costs, and motion granted. The examination shall proceed at a time and place to be fixed in a written notice of not less than 10 days, to be given by appellant to petitioner, or at such time and place as the parties may agree. This proceeding was commenced on or about March 3, 1970, upon a petition alleging that appellant is the father of a child born to petitioner on March 22, 1965 and that appellant had acknowledged paternity by furnishing support. Petitioner refused to appear for a pretrial examination pursuant to appellant’s notice; and the motion under review followed. In our opinion, the special circumstances of this ease require that appellant be permitted to examine petitioner so that he can adequately prepare and defend this proceeding. Rabin, P. J., Shapiro, Gulotta, Christ and Brennan, JJ., concur.